Case: 14-60136      Document: 00512836883         Page: 1    Date Filed: 11/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-60136
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 14, 2014
                                                                           Lyle W. Cayce
MICHAEL EUGENE DAVIS,                                                           Clerk


                                                 Petitioner-Appellant

v.

RONALD KING,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:13-CV-253


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Eugene Davis, Mississippi prisoner # 164121, was convicted of
armed robbery and, as a habitual offender, was sentenced to serve life in
prison. Now, he appeals the district court’s denial of his 28 U.S.C. § 2254
habeas corpus petition and argues that application of the four-part test given
in Barker v. Wingo, 407 U.S. 514, 530 (1972), shows that his speedy trial rights
were violated.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60136     Document: 00512836883      Page: 2   Date Filed: 11/14/2014


                                  No. 14-60136

      In reviewing the denial of § 2254 relief, this court reviews issues of law
de novo and findings of fact for clear error. Ortiz v. Quarterman, 504 F.3d 492,
496 (5th Cir. 2007). Additionally, the state court’s rejection of claims on the
merits is afforded deference pursuant to § 2254(d). See Miller v. Thaler, 714
F.3d 897, 902 n.3 (5th Cir. 2013). Under § 2254(d), habeas relief may not be
granted with respect to a claim that was adjudicated on the merits in state
court unless the state court’s decision “was contrary to, or involved an
unreasonable application of, clearly established Federal law as determined by
the Supreme Court of the United States,” § 2254(d)(1), or “was based on an
unreasonable determination of the facts in light of the evidence presented in
the State court proceeding,” § 2254(d)(2); see Harrington v. Richter, 131 S. Ct.
770, 787 (2011).
      Under Barker v. Wingo, 407 U.S. 514, 530 (1972), this court considers
four factors when assessing a defendant’s claim that he was deprived of his
constitutional right to a speedy trial: “Length of delay, the reason for the delay,
the defendant’s assertion of his right, and prejudice to the defendant.”
Prejudice is considered while bearing in mind the factors meant to be protected
by a speedy trial: “(i) to prevent oppressive pretrial incarceration; (ii) to
minimize anxiety and concern of the accused; and (iii) to limit the possibility
that the defense will be impaired.” Id. at 532.
      The Barker analysis “eschews rigid rules and mechanical factor-counting
in favor of a difficult and sensitive balancing process.” Amos v. Thornton, 646
F.3d 199, 205 (5th Cir. 2011). Consequently, § 2254(d) mandates that this
court “give the widest of latitude to a state court’s conduct of its speedy-trial
analysis.” Amos, 646 F.3d at 205. Thus, so long as “there is any objectively
reasonable basis on which the state court could have denied relief, AEDPA
demands that [this court] respect its decision to do so.” Amos, 646 F.3d at 205.



                                        2
    Case: 14-60136   Document: 00512836883    Page: 3   Date Filed: 11/14/2014


                               No. 14-60136

Our review of the record and application of the Barker analysis shows an
objectively reasonable basis for the state court’s rejection of this claim.
Accordingly, the district court’s judgment is AFFIRMED, and Davis’s request
for appointed counsel is DENIED.




                                    3